Title: John Quincy Adams to Abigail Adams, 6 October 1785
From: Adams, John Quincy
To: Adams, Abigail


     
      Dear Madam
      Haverhill Octr. 6th. 1785
     
     I am afraid my dear Mamma, will accuse me again of neglect for not having written to her, since I left her, before now; several Circumstances have concurred to prevent me; and among the rest, the want of an opportunity to convey any Letters; the stagnation of commerce, has of late been so great; that no vessel since my arrival, at Boston has sailed from thence to any port in Great Britain, and that by which I hope you will receive this, was advertised to sail by the 10th, of last month. It has been waiting ever since that time, without freight; nor do I think it probable she will sail less than ten days or a fort’night.
     I now have the Satisfaction of informing you that I am at length settled here, for some months, and shall be able to pursue my studies with more steadiness, than I ever could before. I hope to be able by the next spring to enter College, in the class where my Cousin Cranch is. I have been advised to enter then, rather than wait till Commencement, in order to have the benefit of two Courses of lectures on natural Philosophy, which are delivered by Professor Williams. If I do not mistake, it is the same Course repeated annually, but upon so important a subject, it is certainly advantageous to hear the same things twice. I feel very happy, that I have now nothing to draw my attention from my studies: and I could not have found a more agreeable place to follow them in. I shall at present particularly attend to the greek Language, the point in which I am the most deficient: though I hope, by the time I enter the University to be able to stand the test also, on that score: of the rest I am not so anxious.
     I arrived here this day week, and last Monday, My uncle, and aunt, left us for about a fortnight, to pay a visit to their friends in Boston, Braintree and so on. Your house too they would wish to visit; but it is now deprived of all its attractions. While I was at Braintree, I went there two or three times, and at the first time, I felt the strangest sensations, of pleasure and pain mingled together, that I ever knew of. The first sight of it, brought to my mind the years I had past in it, and many little circumstances which I had entirely forgot but which then were peculiarly pleasing. When I entered in it, my feelings were very different. Bereft of its former inhabitants, it appeared to me, in a gloomy, unpleasant light. Every time I go into it, the involuntary sigh, rises in my breast, and ever must untill the return of those, who will renew its attractions. I believe I have heard you say, you don’t want Sentiment in your Letters from America, but surely on this occasion it is excusable in me. And I know not that I am apt to be over-Sentimental.
     We receiv’d about 3 weeks ago, your favours by Captn. Dashwood; and the account of your presentation, you will find acknowledged in My aunt Cranch’s Letters. My Sister will receive my thanks for hers by this or the next vessel. I have not as yet had reason to complain of her punctuality; nor she I hope of mine.
     Braintree has lately lost another of its Belles. Last Saturday Se’ennight, Miss Lucy Apthorp, was married in the Chapel at Boston, to Mr. Nash, the 1st. or 2d. Lieutenant on board the Mercury, whose Captain wrote some very impudent Letters to the governor of this State. The vessel arrived if I mistake not, sometime in last July. While the frigate was in Boston Harbour; Mr. Nash became acquainted with Mr. Apthorp’s family. And was so expiditious that he proposed himself before, he sailed: he had a conditional promise of the parents Consent: and return’d to Hallifax, proposing to be at Boston, next Winter; but having obtained from Charles Apthorp, who had served several years in the same ship with him, a proper Letter of recommendation, he immediately came back, and is in a few days going with his bride again to Hallifax. It was observed that the father was much better pleased with the present match, than with a former one: I am sure in that case his opinion is different from that of all the rest of the world; for this young Gentleman, has neither a fortune nor a prospect for one; as I am inform’d. His father is purser on board one of the king of G.B.’s ships. So that not even the favourite idea of family, could be much gratified. This family pride is surely much more ridiculous here than in any part of Europe. I heard an anecdote the other day, which made me laugh; Miss B. de Blois, has refused several very handsome offers, because the gentlemen were not of families sufficiently respectable; to mix with hers. But when her brother sometime since, paid his addresses to another Miss Apthorp, grand Daughter to Sheriff Greenleaf, and his consent was requested, for the marriage, he said, “he knew nothing against the gentleman personally; but he could not think of a connection, between that family and his own:” so that we have our ladder from the mud, to the skies, as well as all the European Nations.
     I do not know of any news to tell you. The Papers, which you probably see frequently in London; will give you every thing of a public Nature. Of the private kind, your Letters from your other friends, and mine to my Sister, will I hope give you sufficient accounts. I have not yet form’d many acquaintances in this place. I do not feel inclined to go much into Company, and my studies will take up so much of my time that I shall have but little to spare. Judge Serjeant, is riding the Circuits, so that I have not seen him yet. I have been several times to Mr. White’s House: Mrs. White enquired much about you: Miss Peggy is perfectly recovered from her illness, and is as gay, as any young Lady I have seen here (and this is saying a great deal.)
     Tommy, is very well. I have been endeavouring to perswade him to write you, but cannot prevail on him. He says he knows not what to write, except that he is well, and that I can as well do for him. Cousin Betsey Smith, and the Children, are also pretty well.
     Your Dutiful Son.
     
      J. Q. Adams
     
     
      P.S. Will you please to present my Duty to my dear father. I will write to him if I can by this opportunity. I have already put into the bag two Letters to my Sister.
     
     